Name: Council Regulation (EEC) No 461/86 of 25 February 1986 laying down, on account of the accession of Spain and Portugal, rules on the production aid system in respect of processed fruit and vegetables
 Type: Regulation
 Subject Matter: Europe;  economic policy;  foodstuff
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 53 / 15 COUNCIL REGULATION (EEC) No 461 /86 of 25 February 1986 laying down, on account of the accession of Spain and Portugal , rules on the production aid system in respect of processed fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the representative period should cover a span assuring a smooth passage from the existing arrange ­ ments in Spain and Portugal to those provided for in the Act of Accession ;Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , in particular Articles 89 ( 1 ) and 234 (2), Whereas the Act of Accession has exhaustively prov ­ ided for the measures to be applied in Spain and Portu ­ gal during the transitional period ; whereas as a conse ­ quence thereof processing of products for which no minimum price is established before the first move towards alignment, should not lead to the granting of production aid ; Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), Having regard to the proposal from the Commission , Whereas Articles 69 and 237 of the Act of Accession provide that in the event that on accession the variation between the price level for a product in Spain or Portu ­ gal and the common price is minimal , the common price may be applied in Spain and Portugal for the product ; whereas the application of that possibility would simplify the management of the production aid system and the application would not create economic disturbances ; Whereas Article 1 18 (3 ) (b ) and (6) of the Act of Acces ­ sion limits during the first four marketing years the granting of production aid in Spain for tomato based products and for peaches in syrup ; whereas Article 304 (3 ) (b) of the Act of Accession limits during the first five marketing years the granting of production aid in Portugal for tomato based products ; whereas it is necessary to fix detailed rules for the application of these limitations ; Whereas Articles 118(1 ) first indent and 304(1 ) first indent of the Act of Accession lay down that the mini ­ mum price referred to in Article 4 of Regulation (EEC) No 426/86 shall be established on the basis of the price fixed in Spain and Portugal , respectively under the pre ­ vious national arrangements for the products intended for processing ; Whereas such prices have been fixed :  in Portugal for fresh tomatoes , except for the San Marzano variety ,  in Spain for fresh tomatoes , except for tomatoes intended for processing into non-whole peeled tomatoes ; Whereas the San Marzano variety are not used for pro ­ cessing in Portugal ; Whereas Articles 118(1 ) second indent and 304(1 ) second indent of the Act of Accession lay down that in cases where no prices are fixed under previous national arrangements , the minimum prices referred to in Article 4 of Regulation (EEC) No 426/86 shall be established on the basis of prices paid in Spain and Portugal to producers for the product intended for pro ­ cessing, as recorded during a representative period to be determined ; Whereas similar rules are already applied to other prod ­ ucts benefiting from production aid ; whereas the necessary rules should be adopted in accordance with the same procedure as that used for the adoption of the rules already in application ; HAS ADOPTED THIS REGULATION : Article 1 1 . The representative periods as referred to in Article 118(1 ) second indent and 304 ( 1 ) second indent of the Act of Accession shall cover the following periods :(') OJ No L 49 , 27 . 2 . 1986 , p. 1 . No L 53/ 16 Official Journal of the European Communities 1 . 3 . 86 Marketing years Products Spain Portugal Peaches Williams pears Dried 'd'Ente ' plums Bigarreaux cherries and other sweet cherries Dried figs Tomatoes intended for processing into non ­ whole peeled tomatoes , preserved or frozen 1982/83 1983 /84 and 1984/85 1982/83 and 1983/84 1982/83 1983/84 and 1984/85 1982/83 1983/84 and 1984/85 1982/83 1983/84 and 1984/85 1985/86 1981 /82 1982/83 and 1983/84 1981 /82 1982/83 and 1983 /84 No production 1981 /82 1982/83 and 1983 /84 1983/84 2 . In cases where processing is carried out in Spain or Portugal during the first transitional period of products of the type which could benefit from production aid at the moment of the Accession but for which no mini ­ mum price for the raw material is established before the first move towards alignment of prices referred to in Article 70 of the Act of Accession , such products shall not benefit from any production aid . Article 2 Detailed rules for the application of the provisions lim ­ iting the granting of production aid as provided for in Articles 1 18 (3 ) (b), and (6) and 304 (3) (b) of the Act of Accession , in particular rules on :  allocation of specific quantities to processors , and  the compilation and communication of informa ­ tion necessary for implementing the provisions shall be adopted in accordance with the procedure laid down in Article 22 of Regulation (EEC) No 426/86 . 3 . Where for a given product the difference between the minimum price referred to in Articles 118(1 ) and 304(1 ) of the Act of Accession of Spain and the com ­ mon price is less than or equal to 3 % of the common price , the common price shall , by way of derogation from the provisions in Article 118 (2), first indent, and 304(2), first indent of that Act, be applied on acces ­ sion . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS